DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.         Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundararajan (US 2022/0052928, hereinafter Sundararajan).
Regarding claim 1, Sundararajan discloses a method, comprising: receiving an identification of a connectivity template to be applied to a design of a computer network (para 0058; 0075; receiving identification information at a user interface); automatically analyzing the design of the network to identify eligible application points in the design of the network where the connectivity template is eligible to be applied (para 0065 and 0071; automatically analyzing the network) receiving a specification of one or more specific ones of the identified eligible application points where the connectivity template is to be applied (para 0021; 0058;receiving specifications for the branch) and applying the connectivity template to the specified one or more specific ones of the identified eligible application points to configure the computer network (para 0079 and 0084; the branch design template can define the network connectivity and settings to apply when deploying branch in order to establish the network connectivity and communications for branch).
Regarding claim 19, Sundararajan discloses a system, comprising:
a processor (para 0027; a processor) configured to perform the method steps of claim 1; 
a memory (para 0027; a memory) coupled to the processor and configured to provide the processor with the instructions (para 0068). 
Regarding claim 20, Sundararajan discloses a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for performing the method steps of claim 1 (para 0018; non-transitory computer readable media for storing the instructions to be executed by the processor).
Regarding claim 2, Sundararajan discloses wherein the identification of the connectivity template specifies a selection among a library of available connectivity templates (para 0058; network template selected from multiple templates).
	Regarding claim 4, Sundararajan discloses wherein the connectivity template has been configured using one or more parameters provided by a user (para 0065; user specify one or more branch specific attributes).
Regarding claim 5, Sundararajan discloses wherein the design of the computer network includes a specification of physical devices and connections between the physical devices (para 0039; specifications of physical devices and connections).
	Regarding claim 6, Sundararajan discloses wherein the design of the computer network identifies one or more generic type devices with corresponding application points (para 0036).
Regarding claim 7, Sundararajan discloses wherein the design of the computer network has been at least in part automatically generated based on intent-based declarative requirements provided by a user (para 0057 and 0058; intent based requirements).
	Regarding claim 8, Sundararajan discloses wherein the identified eligible application points include at least one of the following: a port, a port channel, a subinterface, a routing instance, a routing or security zone instance, or an Internet Protocol (IP) interface (para 0066; port).
Regarding claim 9, Sundararajan discloses wherein automatically analyzing the design of the network to identify eligible application points includes analyzing the connectivity template to determine one or more application point types that the connectivity template is eligible to be applied to and identifying the eligible application points that are of the one or more application point types (para 0042-0043; one or more points).
	Regarding claim 11, Sundararajan discloses indicating via a user interface the identified eligible application points as eligible for application of the connectivity template and indicating other application points as not eligible for application of the connectivity template (para 0058 and 0076-0077).
Regarding claim 12, Sundararajan discloses wherein receiving the specification of the one or more specific ones of the identified eligible application points includes receiving a user selection of items among a listing of the identified eligible application points (para 0065; user specify one or more branch specific attributes).
Regarding claim 13, Sundararajan discloses wherein the connectivity template is one of a plurality of connectivity templates being applied to a same connect point among the identified eligible application points (para 0076 and 0079; multiple design templates).
Regarding claim 14, Sundararajan discloses wherein applying the connectivity template to the specified one or more specific ones of the identified eligible application points includes establishing, defining, managing, or modifying one or more properties of the specified one or more specific ones of the identified eligible application points based on the connectivity template and an application context within the design of the network. (para 0056; and 0063; defining and managing).
Regarding claim 15, Sundararajan discloses wherein applying the connectivity template to the specified one or more specific ones of the identified eligible application points includes automatically determining an intent associated with the application of the connectivity template (para 0028 and 0034) and performing administration or management functionality automatically performed based on the determined (para 0057 and 0058).
Regarding claim 16, Sundararajan discloses detecting a change to the connectivity template and in response automatically updating a configuration of the specified one or more specific ones of the identified eligible application points based on the change to the connectivity template (para 0040; and 0050).
Regarding claim 17, Sundararajan discloses detecting a change to a certain application point where the connectivity template has been applied and in response automatically updating a configuration of the certain application point based on the detected change and the connectivity template (para 0065 and 0066).
Regarding claim 18, Sundararajan discloses wherein applying the connectivity template includes enabling a Border Gateway Protocol (BGP) peering session towards a floating Internet Protocol (IP) address (para 0048; BGP next hop IP address).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                        
3.         Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan in view of Krinsky (US 2008/0065634, hereinafter Krinsky).
	Regarding claim 3, Sundararajan does not explicitly disclose wherein the connectivity template was built by a user using one or more other connectivity templates that includes at least one primitive.
	In an analogous art, Krinsky discloses wherein the connectivity template was built by a user using one or more other connectivity templates that includes at least one primitive (para 0023). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sundararjan’s method by adding Krinsky’s disclosure in order to provide reusable design templates.

4.         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan in view of Chen et al. (US 2017/0104625, hereinafter Chen).
	Regarding claim 10, Sundararajan does not explicitly disclose wherein automatically analyzing the design of the network to identify eligible application points includes analyzing the connectivity template to determine an intersection between sets of application point types and each of the sets corresponding to a different one of component connectivity templates utilized in the connectivity template.
	In an analogous art, Chen discloses wherein automatically analyzing the design of the network to identify eligible application points includes analyzing the connectivity template to determine an intersection between sets of application point types and each of the sets corresponding to a different one of component connectivity templates utilized in the connectivity template (para 0101 and 0110). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sundararjan’s method by adding Chen’s disclosure in order to implement user defined connectivity pattern in a simple and straightforward way.

Conclusion                                        
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462